DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 and 04/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Abstract
The abstract of the disclosure is objected to because The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 wards while current abstract contain 157 words. The form and legal phraseology often used in patient claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required. See MPEP § 608.01 (b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10698406B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 

In the claim 1 of the application discloses “An autonomous driving device that is configured to automatically start an autonomous driving control of a vehicle when an autonomous driving start condition is satisfied, the autonomous driving device comprising: an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel plan based on a peripheral state of the vehicle and a state of the vehicle after the input of the override operation by the occupant; an autonomous driving restore determination unit configured to determine whether or not to restore the autonomous driving control with the autonomous driving control which is based on the second travel plan after the input of the override operation by the occupant based on operation parameters relating to the override operation, the first travel plan, and the second travel plan; and a vehicle control unit configured to maintain the manual driving and prohibit automatic starting of the autonomous driving control until after a predetermined time elapses after the autonomous driving control is released by the autonomous driving release unit and when the autonomous driving restore determination unit determines not to restore the autonomous driving control.”, while in the approved claim 1 of the patent discloses “An autonomous driving device that is configured to automatically start an autonomous driving control of a vehicle when an autonomous driving start condition is satisfied, the autonomous driving device comprising: an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel plan based on a peripheral From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 The reason for indicating allowable subject matter over the prior art of record Okamoto (US2018120844A1).
In regards to claim 1, Okamoto either individually or in combination with other prior art fails to teach or render obvious an autonomous driving release unit configured to release the autonomous driving control if an override operation for shifting the driving of the vehicle to a manual driving is input by an occupant of the vehicle during the execution of the autonomous driving control which is 10based on a first travel plan; a travel plan setting unit configured to set a second travel plan different from the first travel .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662